Citation Nr: 0509260	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from May 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in June 2000 
and again in August 2003 it was remanded to the RO for 
further development, to include attempting additional combat 
veteran status verification and stressor corroboration, which 
has since been accomplished to the extent feasible.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The veteran's claims file does not contain credible 
supporting evidence which confirms that the veteran's claimed 
inservice stressors occurred.




CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in February 1997, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in July 
1997, in the statement of the case (SOC) issued in April 
1998, in the supplemental statements of the case (SSOCs) 
issued in March 2002 and April 2004, in the Board remands 
dated in June 2000 and August 2003, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in February 2004, the RO advised the 
veteran of the enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including a psychiatric examination, responses for verifying 
information requests from the National Personnel Records 
Center and the United States Armed Services Center for Unit 
Records and Research, and several personal statements made by 
the veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and an SSOC 
were provided to the appellant in April 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
service connection for PTSD.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.   

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals that in May 
1997, a VA examination conducted a psychiatric examination of 
the veteran, following which a diagnosis of PTSD - mild was 
rendered.  Furthermore, the Board observes that the examiner 
explicitly based this diagnosis upon the veteran's report of 
having experienced traumatic stressors while in service.  
Thus, the Board's analysis must turn to the remaining issue 
of whether the veteran's reported inservice stressors 
themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In reviewing the record, the Board observes that the 
veteran's service personnel records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service records are 
presumed destroyed, VA is obligated to search for alternate 
forms of such records.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Therefore, the RO requested that the veteran 
complete a National Archives and Records Administration 
(NARA) NA Form 13075, Questionnaire About Military Service.  
The veteran completed this form in March 1997, indicating his 
units of assignment from 1953 to 1957.  The RO forwarded this 
information to the NPRC for assistance in locating and 
reconstructing the veteran's service personnel records (DA 
201 File).  In a response received in May 1997, the NPRC 
responded that they had been unable to locate any of the 
veteran's service personnel records.

In this case, a review of the available official military 
documentation contained in the veteran's claims file reveals 
no evidence that the veteran was engaged in combat with the 
enemy, as contemplated by VA regulations.  The veteran's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, does not reflect that veteran received 
any decorations or medals which indicate involvement in 
combat.  While his military occupational specialty (MOS) was 
listed as a "Heavy Weapons Infantryman," which is 
consistent with combat, this fact alone does not, per se, 
indicate a combat role.  There are no other records that 
contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  

The Board observes that in June 2000, the Board issued a 
decision in this case determining that the veteran's claim 
was well-grounded, pursuant to the standards for establishing 
service connection then in effect, and remanding the claim 
for further development.  Specifically, the Board instructed 
the RO to contact the veteran and advise him that VA would be 
sending information to the United States Armed Services 
Center for Unit Records and Research (USASCURR) for attempted 
verification of his combat status or his claimed stressors.  
The RO was instructed to ask the veteran to provide more 
specific information, and to advise him that this information 
was vitally important to obtain supportive evidence for his 
claim.

In July 2000, the RO sent the veteran the letter required by 
the Board's remand.  The RO asked him not only for additional 
stressor information, but also to submit "any pages from 
your personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds 
received in action, awards and decorations and official 
travel outside the continental United States."  The veteran 
did not respond to this request for information.

In July 2001, the RO submitted a request to the USASCURR for 
"verification of the veteran's combat status and 
documentation of any additional information confirming his 
alleged stressors."  The RO enclosed copies of the veteran's 
DD Form 214, his service medical records, his stressor letter 
received in September 1997, the report of a VA examination 
conducted in May 1997, and reports from the Vet Center dated 
from September 1996 to July 1997.  The RO also included a 
typewritten summary of the veteran's claimed inservice 
stressful events.

In August 2001, VA received a response from the USASCURR 
indicating that the information submitted was insufficient to 
allow for verification of the veteran's combat status or 
stressors, as they required specific dates, locations and 
names within 60 days.

In July 2002, the Board undertook additional development in 
this case pursuant to internal Board development regulations 
then in effect.  The Board sent the veteran a letter 
informing him of USASCURR's response, and again asking him to 
provide specific details of events, including dates to within 
60 days, locations, units involved, numbers of casualties, 
and identifying information concerning any other individuals 
involved in the events.  The veteran was advised that if he 
did not give additional information so that a new USASCURR 
request could be conducted, his appeal would be decided based 
upon the other information and evidence of record.  A review 
of the veteran's claims file does not reveal that any 
response was received from the veteran to this second 
information request.

In August 2003, the Board again remanded the veteran's claim 
to the RO.  At that time, it was noted that the Court had 
recently invalidated the Board's internal evidentiary 
development procedures, as they denied "one review on appeal 
to the Secretary" when the Board considered additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration, without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); see also VAOPGCPREC 1-03.  Thus, the 
Board determined that a remand to the RO was required for 
their review and adjudication of any new evidence obtained 
pursuant to the Board's internal development.  

In February 2004, the Appeals Management Center (AMC), which 
handles Board remands to ROs, again sent the veteran a letter 
requesting details of the veteran's inservice stressors to 
allow an additional request to the USASCURR.  To date, the 
veteran has not responded to this third request for such 
information.

The Board observes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Accordingly, in view of the absence of any official evidence 
that the veteran participated in action against an enemy, and 
the veteran's lack of response to repeated requests for 
information that could establish such combat, the Board finds 
that he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  

Following a review of the stressor statements provided by the 
veteran both directly to VA and to examiners, the Board has 
identified five stressful events which the veteran has 
reported.  These incidents can roughly be summarized as 
follows:

1.  The veteran was a gunner on a water cooled 30 
caliber machine gun and it jammed while giving overhead 
support for a light infantry company.  His hands were 
freezing but he managed to repair the gun and within a matter 
of minutes he was back in action;

2.  He saw dead bodies that had been there for awhile;

3.  He was on guard duty in a combat zone in the 
mountains inside an ammunition dump.  He was guarding all 
sorts of ammunition for long periods of time, fearing 
infiltration which could cause an explosion;

4.  In 1954, in Yangu Valley, Korea on Easter Sunday he 
was patrolling and came upon someone who was a ROK.  It 
turned out the veteran was in North Korea.  He was almost 
killed by the Koreans and had to run for his life.  He jumped 
in the river and did not know how to swim, but was able to 
cross the river; and

5.  He had friends who were injured and saw a lot of 
kids getting hurt.

The Board observes that these five stressors were provided to 
the USASCURR in July 2001, along with the veteran's original 
handwritten stressor statement.  However, the USASCURR 
determined that these statements were insufficient to allow 
for verification of the veteran's status as a combat veteran 
or his alleged stressors.  In addition, the veteran's service 
medical records do not contain any information which would 
serve as verification, and the NPRC was unable to provide any 
additional service personnel records based upon the NA 13075 
submitted by VA to that agency.  Finally, the veteran has not 
identified any other avenues by which these incident could 
potentially be corroborated.  

Thus, following a review of the evidence, the Board finds 
that neither the veteran's combat veteran status nor any of 
his claimed inservice stressors has been verified.  
Furthermore, the veteran has not responded to at least three 
written requests for additional information, including two 
such requests which advised him of USASCURR's determination 
that it could not verify his combat status or his stressor 
accounts without additional information from him.  Therefore, 
as none of the veteran's diagnoses of PTSD was based upon one 
or more verified inservice stressors, the claim for service 
connection for PTSD must be denied. 

As a final matter, the Board acknowledges the veteran's 
assertion in his VA Form 9 substantive appeal that his 
stressor accounts are "credible to support my claim," and 
that VA should accept his accounts as reported.  However, the 
Board would emphasize that its instant decision is not based 
on a finding regarding credibility.  Rather, as noted above, 
relevant laws, regulations and caselaw holds that in PTSD 
claims where the veteran did not engage in combat, the record 
must contain service records or other credible supporting 
evidence which corroborate the veteran's testimony as to the 
occurrence of the claimed stressors in order to grant the 
claim.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); 
Moreau , 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163; 
West, 7 Vet. App. at 76; Zarycki, 6 Vet. App at 98.  In this 
case, the evidence does not establish that the veteran 
engaged in combat with the enemy, or that his claimed 
stressors have been corroborated.  As such, the veteran's 
claim for service connection for PTSD must be denied.




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


